Citation Nr: 1045464	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1999 to October 
2002.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In 
August 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.  At the hearing, the Veteran withdrew his claim of 
entitlement to service connection for pes planus.

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that a claim 
for entitlement to TDIU is generally a rating theory and "not a 
separate claim for benefits."  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  A review of the record shows that in 
correspondence dated in July 2010 the Veteran's attorney asserted 
that the main impediment to his ability to work was physical 
disability, but that the evidence of record also demonstrated 
serious psychological symptoms.  It was further asserted that 
TDIU was warranted in this case not based upon one service-
connected disability, but because of a combination of service-
connected disabilities.  Therefore, the Board finds that the 
issue developed on appeal is distinguishable from the facts in 
Rice and that the matter is properly developed as a separate 
claim which considers the affects on employability as a result of 
all service-connected disabilities.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in January 2008.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  VA has a duty to assist claimants which includes 
conducting a thorough and contemporaneous medical examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  After careful review of 
the record, the Board finds that a remand for additional 
development is necessary before proceeding to evaluate the merits 
of the Veteran's claim.  

The Veteran filed a claim of entitlement to TDIU in September 
2007.  The Board observes that he is in receipt of a combined 90 
percent disability rating, including disability ratings of 60 
percent the residuals of pulmonary embolus of the right lung, 40 
percent for the residuals of deep venous thrombosis of the lower 
left leg, 30 percent for adjustment disorder with depressed mood, 
20 percent for post-operative residuals of a left foot injury, 
and 10 percent for right foot plantar fasciitis.  See 38 C.F.R. 
§ 4.16(a) (2010).  It is significant to note that VA's General 
Counsel has held that VA may assign a TDIU rating based upon a 
veteran's temporary (i.e., non-permanent) inability to follow a 
substantially gainful occupation and must make determinations 
regarding ability or inability to follow a substantially gainful 
occupation on a case-by-case basis.  These determinations must 
take into account such factors as the frequency and duration of 
periods of incapacity or time lost from work due to disability, 
the veteran's employment history and current employment status, 
and the veteran's annual income from employment, if any.  
VAOPGCPREC 5-2005 (Nov. 25, 2005).  

The Veteran contends that he is permanently unemployable as a 
result of a combination of his service-connected disabilities.  
At his hearing in August 2010 he described problems due to severe 
left leg pain and ulceration and his psychological functional 
impairment due to physical disability.  A February 2008 VA 
general medical examination noted the Veteran reported that he 
was a college student, but that he was unable to work due to 
disability.  The disability causing unemployability was 
unspecified; however, the examiner noted only mild and moderate 
effects on usual daily activities for the pes planus and 
adjustment disorder diagnoses provided in that report.  A March 
2008 VA mental disorders examination noted the Veteran's service-
connected adjustment disorder with depressed mood was not a total 
occupational and social impairment.  

The record also reveals that the Veteran is participating in a VA 
vocational rehabilitation program with the identified goal of a 
degree in construction technology with an expected graduation 
date in December 2010.  The Board finds the claims file does not 
include adequate evidence regarding whether all of the Veteran's 
service-connected disabilities combined render him, either 
temporarily or permanently, unable to secure or follow a 
substantially gainful occupation.  Therefore, on remand, the 
Veteran should be afforded a compensation and pension 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate medical examination in order 
to determine whether or not he is unable 
to secure and follow a substantially 
gainful occupation by reason of his 
service-connected disabilities.  Each of 
the service-connected disabilities should 
be addressed: residuals of pulmonary 
embolus of the right lung, residuals of 
deep venous thrombosis of the lower left 
leg, adjustment disorder with depressed 
mood, post-operative residuals of a left 
foot injury, and right foot plantar 
fasciitis.  All indicated medical 
specialty examinations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  A 
comprehensive report including complete 
rationales for all conclusions reached 
should be provided.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and her 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



